Name: 2005/704/EC: Commission Decision of 11 October 2005 accepting an undertaking offered in connection with the anti-dumping proceeding concerning imports of certain magnesia bricks originating in the PeopleÃ¢ s Republic of China
 Type: Decision
 Subject Matter: building and public works;  competition;  international trade;  Asia and Oceania;  trade
 Date Published: 2005-10-12; 2008-12-02

 12.10.2005 EN Official Journal of the European Union L 267/27 COMMISSION DECISION of 11 October 2005 accepting an undertaking offered in connection with the anti-dumping proceeding concerning imports of certain magnesia bricks originating in the Peoples Republic of China (2005/704/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 384/96 of 22 December 1995 on protection against dumped imports from countries not members of the European Community (1) (the basic Regulation), and in particular Article 8 thereof, After consulting the Advisory Committee, Whereas: A. PROCEDURE (1) By Regulation (EC) No 552/2005 (2), the Commission imposed provisional anti-dumping duties on imports into the Community of certain magnesia bricks originating in the Peoples Republic of China (PRC). (2) Following the adoption of the provisional anti-dumping measures, the Commission continued the investigation of dumping, injury and Community interest. The definitive findings and conclusions of the investigation are set out in Council Regulation (EC) No 1659/2005 (3) imposing a definitive anti-dumping duty and collecting definitively the provisional duty imposed on imports of certain magnesia bricks originating in the PRC. (3) The investigation confirmed the provisional findings of injurious dumping relating to imports of certain magnesia bricks originating in the PRC. B. UNDERTAKING (4) Subsequent to the adoption of provisional anti-dumping measures, Yingkou Qinghua Refractories Co. Ltd, a co-operating exporting producer in the PRC offered a price undertaking combined with a quantitative ceiling in accordance with Article 8(1) of the basic Regulation. In that undertaking, the company has offered to sell the product concerned within the quantitative ceiling at or above price levels which eliminate the injurious effects of dumping. Imports beyond the quantitative ceiling will be subject to anti-dumping duties. (5) The company will also provide the Commission with regular and detailed information concerning its exports to the Community, meaning that the undertaking can be monitored effectively by the Commission. Furthermore, the sales structure of the company is such that the Commission considers the risk of circumventing the agreed undertaking is limited. (6) In view of this, it is considered that the undertaking is acceptable. (7) In order to enable the Commission to monitor effectively the companys compliance with the undertaking, when the request for release for free circulation pursuant to the undertaking is presented to the relevant customs authority, exemption from the duty will be conditional upon the presentation of an invoice containing at least the items of information listed in the Annex to Regulation (EC) No 1659/2005. This level of information is also necessary to enable customs authorities to ascertain with sufficient precision that the shipment corresponds to the commercial documents. Where no such invoice is presented, or when it does not correspond to the product presented to customs, the appropriate amount of anti-dumping duty will instead be payable. (8) To further ensure the effective respect of the undertaking, the importers have been made aware by the abovementioned Council Regulation that any violation of the undertaking may lead to the retrospective application of the anti-dumping duty for the relevant transactions. (9) In the event of a breach or withdrawal of the undertaking, the anti-dumping duty which has been imposed by the Council in accordance with Article 9(4) shall automatically apply by means of Article 8(9) of the basic Regulation, HAS DECIDED AS FOLLOWS: Article 1 The undertaking offered by the exporting producer mentioned below, in connection with the anti-dumping proceeding concerning imports of certain magnesia bricks originating in the Peoples Republic of China is hereby accepted. Country Company Taric Additional Code Peoples Republic of China Yingkou Qinghua Refractories Co. Ltd, Qinghuayu Village, Qinghua District, Dashiqiao City, Liaoning Province, 115100, PRC A636 Article 2 This Decision shall enter into force on the day following its publication in the Official Journal of the European Union. Done at Brussels, 11 October 2005. For the Commission Peter MANDELSON Member of the Commission (1) OJ L 56, 6.3.1996, p. 1. Regulation as last amended by Regulation (EC) No 461/2004 (OJ L 77, 13.3.2004, p. 12). (2) OJ L 93, 12.4.2005, p. 6. (3) See page 1 of this Official Journal.